‘Case: 4:19-cv-00078-GHD-RP Doc #: 9-12 Filed: 05/31/19 1 of 2 PageID #: 75

IN THE CIRCUIT COURT OF WASHINGTON COUNTY, MISSISSIPPI
FOURTH JUDICIAL DISTRICT

PAMELA COLEMAN, PERSONAL REPRESENTATIVE PLAINTIFFS
AND SURVIVING SPOUSE OF ROBERT E. COLEMAN,

DECEASED, INDIVIDUALLY AND AS PERSONAL

REPRESENTATIVE ON BEHALF OF ALL WRONGFUL

DEATH BENEFICIARIES OF ROBERT E. COLEMAN, DECEASED

vs. CIVIL ACTION NO.: 2019-0055CI

FDJ TRUCKING, LLC, CHADRICK JONES, DEFENDANTS
INDIVIDUALLY, AND JOHN DOES 1-10

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
OF CERTAIN NAMED INDIVIDUAL DEFENDANTS

 

COMES NOW the Plaintiffs, by counsel, who do voluntarily dismiss without prejudice
individual defendants Frederick Nichols, Danekins Rodgers and Jeremy Rodgers who were the then
listed members of FDJ Trucking, LLC on the basis that FDJ Trucking, LLC was not in good standing
with the Secretary of the State of Louisiana at the time the Complaint was filed in this matter, but
which subsequently took the actions necessary to now be in good standing. This Notice of Voluntary
Dismissal Without Prejudice of these named individuals does not in any way prejudice the rights of
the Plaintiffs to continue to proceed against Defendants FDJ Trucking, LLC, Chadrick Jones,
individually, and John Does 1-10.

SO NOTICED this the day of May, 2019,

PAMELA COLEMAN, Personal Representative and
Surviving Spouse of Robert E. Coleman, deceased,
Individually and as Personal Representative on Behalf

of all Wrongful Death Beneficiaries of Robert E.
Coleman, deceased

   

 
Case: 4:19-cv-00078-GHD-RP Doc #: 9-12 Filed: 05/31/19 2 of 2 PagelD #: 76

OF COUNSEL:

WILLIAM R. STRIEBECK, P.A.
P.O. Box 519

Greenville, MS 38702-0519
Telephone: (662) 378-5450
Facsimile: (662) 378-3261

Email: wmstriebeck@gmail.com
vsabbatini@bellsouth.net

CERTIFICATE OF SERVICE
I, Bill Striebeck, Esq. do hereby certify that I have this day forwarded via electronic service

and via U.S. Mail, postage prepaid, a true and correct copy of the above and foregoing Notice of
Voluntary Dismissal Without Prejudice of Certain Named Individual Defendants to:

John MacNeill, Esq..

Mark C. Carlson, Esq.

Gregory W. Virden, Jr., Esq.

Copeland Cook Taylor & Bush

P.O. Box 6020
Ridgeland, MS 39158

This the ga day of May, 2019.

 

 

Page 2 of 2
